ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_06_EN.txt.                                                                                             183




                           DECLARATION OF JUDGE AD HOC DAUDET

                [Translation]

                   Qatar’s efforts towards a judicial settlement — Second preliminary objection
                not examined by the Court — Article 22 of CERD — Role of the CERD
                Committee — Agreement with the Court’s reasoning and decision on the first
                preliminary objection — Distinction between “national origin” and “nationality” —
                Lack of jurisdiction ratione materiae — Importance of the binding nature of
                orders indicating provisional measures — Exclusively preliminary character of the
                first objection — Conciliation procedure — Diplomatic settlement of the dispute.


                   1. The Court has already had occasion to review the factual back-
                ground of the present case (see Judgment, paras. 26 et seq.), not only at
                the time of its Order on the provisional measures requested by Qatar
                (Application of the International Convention on the Elimination of All
                Forms of Racial Discrimination (Qatar v. United Arab Emirates), Provi-
                sional Measures, Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 406),
                but also in connection with its Judgments of 14 July 2020 in the cases
                concerning Appeal relating to the Jurisdiction of the ICAO Council under
                Article 84 of the Convention on International Civil Aviation (Bahrain,
                Egypt, Saudi Arabia and United Arab Emirates v. Qatar) and Appeal
                relating to the Jurisdiction of the ICAO Council under Article II, Section 2,
                of the 1944 International Air Services Transit Agreement (Bahrain, Egypt
                and United Arab Emirates v. Qatar) (I.C.J. Reports 2020, pp. 93‑95 and
                184-186, paras. 21-26). It is clear that Qatar has been committed to find-
                ing a peaceful and judicial settlement to its dispute with its Gulf neigh-
                bours, a dispute with particularly serious repercussions for it, which arose
                as a result of its neighbours’ alleged violations of the 2013 and 2014
                Riyadh Agreements, to the detriment of Qatar, and of Qatar’s purported
                support for international terrorism.
                   2. It was not possible to seise the Court by way of special agreement,
                which had evidently been ruled out by the Parties; and none of the Parties
                had made the declaration provided for under Article 36, paragraph 2, of
                the Court’s Statute. That left the option of a compromissory clause
                included in a treaty. Since Article 22 of CERD contained such a clause,
                the Convention emerged as the only possible title of jurisdiction that
                could serve as a basis for Qatar’s Application. However, its implementa-
                tion was not self-­evident in this instance and the UAE did not err in filing
                preliminary objections to the Court’s jurisdiction.
                   3. The two preliminary objections presented by the UAE (which had
                originally raised three) were independent of each other. In keeping with
                the jurisprudence of the Court recalled in paragraph 114 of its Judgment,
                having upheld the first objection, the Court did not consider it necessary

                                                                                             116




6 Ord_1221.indb 229                                                                                 4/08/22 08:26

                                application of the cerd (decl. daudet)                   184

                to examine the second one, relating to the procedure under Article 22 of
                CERD.
                   4. If the Court had addressed that objection, I would have voted in
                favour of its dismissal. Indeed, in light of the evidence in the case file, I
                am of the view that Qatar had pursued the prior negotiations required to
                seise the International Court of Justice to a point where their continua-
                tion appeared futile and headed towards “deadlock[]” (Application of the
                International Convention on the Elimination of All Forms of Racial Dis-
                crimination (Qatar v. United Arab Emirates), Provisional Measures, Order
                of 23 July 2018, I.C.J. Reports 2018 (II), p. 419, para. 36; Application of
                the International Convention on the Elimination of All Forms of Racial Dis-
                crimination (Georgia v. Russian Federation), Preliminary Objections,
                Judgment, I.C.J. Reports 2011 (I), p. 130, para. 150). The fulfilment of
                this precondition alone was sufficient to establish the Court’s jurisdiction,
                since the other precondition contained in Article 22, i.e. recourse to the
                procedures provided for in Articles 11 to 13 of CERD, is not cumulative
                but an alternative to the first, as recently determined by the Court (Appli-
                cation of the International Convention for the Suppression of the Financing
                of Terrorism and of the International Convention on the Elimination of All
                Forms of Racial Discrimination (Ukraine v. Russian Federation), Prelimi-
                nary Objections, Judgment, I.C.J. Reports 2019 (II), p. 600, para. 113).

                   5. Qatar did, however, have recourse to the second procedure under
                Article 22, which led to a conciliation process. It did so even before it
                seised the Court, and independently of that seisin, for which such recourse
                was not a prerequisite, the precondition for seising the Court having
                already been satisfied by the failure of negotiations; this resulted in two
                sets of proceedings — one before the Court and one before the CERD
                bodies — taking place in parallel. The UAE, which during the hearings
                withdrew its third preliminary objection that Qatar’s “abuse of process”
                should cause its “claims [to be] inadmissible” (Preliminary Objections of
                the United Arab Emirates, Vol. I, para. 238), nonetheless argued that
                Qatar should have refrained from seising the Court until the conciliation
                process under CERD had ended.
                   6. The disputes brought before the Court are never minor, and this one,
                which began on 5 June 2017, is certainly no exception. There is no doubt
                that both Parties wish it to come to an end, but it is understandable that
                Qatar in particular should want to do so as soon as possible. I thus regard
                its pursuit of parallel proceedings as a way of facilitating this, and I see
                nothing problematic, much less irregular, in this situation, since the pro-
                ceedings are taking place before two different bodies and have different
                effects. On the one hand, there is the Court, the “principal judicial organ
                of the United Nations”, which today rendered a res judicata judgment; on
                the other, there is a conciliation body which may, on the basis of interna-
                tional law, offer a solution to the dispute which the Parties are free to
                accept. While the Court found today that it lacks jurisdiction, the CERD
                Committee determined on 27 August 2019 that Qatar’s claim based on

                                                                                         117




6 Ord_1221.indb 231                                                                             4/08/22 08:26

                                application of the cerd (decl. daudet)                    185

                Article 11 of the Convention is admissible and decided to form a Concili-
                ation Commission as provided for by Article 12. The Commission took
                up its functions on 1 May 2020, and may now, therefore, find a solution
                bearing in mind the Court’s decision.

                   7. The Court found that it lacks jurisdiction by upholding the UAE’s
                first preliminary objection. I deeply regret that it is therefore unable to
                settle this dispute and perhaps enable Qatar to recover the rights of which
                I myself believe it has been deprived by the UAE.

                   8. Nevertheless, I voted in favour of the finding that the Court lacks
                jurisdiction, because I fully agree with the reasoning set out in the Judg-
                ment. This includes, in particular, the position expressed by the Court in
                its interpretation of Article 1, paragraph 1, of CERD, whereby it consid-
                ered that “national origin”, which appears in the Convention, is different
                from “nationality”, which does not; that national origin does not encom-
                pass nationality; and that the two notions are not equivalent or inter-
                changeable, neither in letter nor in spirit. I supported this position because
                I believed, in good conscience, that it was the correct legal interpretation
                of Article 1, paragraph 1, and that this consideration took precedence
                over any other.
                   9. I would nonetheless recall that, by its 2018 Order (Application of the
                International Convention on the Elimination of All Forms of Racial Dis-
                crimination (Qatar v. United Arab Emirates), Provisional Measures, Order
                of 23 July 2018, I.C.J. Reports 2018 (II), p. 433, para. 79), which I sup-
                ported, the Court indicated the most important of the provisional mea-
                sures requested by Qatar. Since the Court’s landmark ruling in LaGrand
                ((Germany v. United States of America), Judgment, I.C.J. Reports 2001,
                p. 506, para. 109), subsequently well established in its jurisprudence (see
                Armed Activities on the Territory of the Congo (Democratic Republic of
                the Congo v. Uganda), Judgment, I.C.J. Reports 2005, p. 258, para. 263;
                Certain Activities Carried Out by Nicaragua in the Border Area (Costa
                Rica v. Nicaragua), Provisional Measures, Order of 8 March 2011,
                I.C.J. Reports 2011 (I), pp. 26‑27, para. 84; Application of the Interna-
                tional Convention on the Elimination of All Forms of Racial Discrimination
                (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                2018, I.C.J. Reports 2018 (II), p. 433, para. 77), the Court’s orders on
                provisional measures have had binding effect. This situation has therefore
                enabled Qatar to recover many of its rights, subject to the proper imple-
                mentation of the Order by the UAE.

                   10. I also carefully considered the question whether the interpretation
                of Article 1, paragraph 1, possessed an exclusively preliminary character.
                It is often possible to find links of varying strength between jurisdiction
                and the merits. Interpreting what determines jurisdiction frequently
                entails analysing facts or evidence pertaining to the merits, in which event
                the question raised does not have an exclusively preliminary character.

                                                                                          118




6 Ord_1221.indb 233                                                                              4/08/22 08:26

                                application of the cerd (decl. daudet)                   186

                That does not seem to be the case here. Nationality is a well-known con-
                cept in international law, and defining it in relation to national origin for
                the purposes of determining whether the inclusion of one term and not
                the other in Article 1, paragraph 1, of CERD should be understood as
                incorporating both, is a purely legal and abstract question which can be
                answered without any examination on the merits. I thus considered that
                it would be artificial to regard the question as not having an exclusively
                preliminary character.

                   11. In conclusion, therefore, the Court’s decision is, in my view, per-
                fectly well founded in law. Strict though it may seem, it is quite simply the
                only possible application of international law. Needless to say, I do not
                see in it a justification for the UAE’s actions against Qatar, many of
                which constitute human rights violations under several international con-
                ventions. In the present case, however, it was CERD which, without any
                reservations from either State, contained a compromissory clause allow-
                ing for the Court to be seised. It was thus CERD alone that could be
                invoked, as I mentioned above (para. 2). It might subsequently have been
                for the Conciliation Commission to propose a solution following the
                delivery of the Court’s Judgment.

                   12. Indeed, that possibility had been agreed to by the UAE, whose
                Ambassador stated at the close of the hearings: “We will engage in good
                faith with the Conciliation Commission even if you find in our favour on
                the issue of nationality” (CR 2020/8, p. 42, para. 8 (AlNaqbi)).

                  13. However, a few weeks later, a reconciliation process was initiated
                between the Gulf countries. We can take heart that all their disagree-
                ments are thus expected to be resolved peacefully even as the Court is
                delivering its Judgment, which, it should be recalled, addresses only its
                jurisdiction, without examining the merits of a dispute which the States
                themselves declare, in an atmosphere of new-found serenity, will soon be
                over.

                (Signed) Yves Daudet.




                                                                                         119




6 Ord_1221.indb 235                                                                             4/08/22 08:26

